UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22946 Guggenheim Strategy Funds Trust (Exact name of registrant as specified in charter) 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Address of principal executive offices) (Zip code) Amy J. Lee 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 296-5100 Date of fiscal year end:September 30 Date of reporting period: March 31, 2014 - June 30, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Shares Value EXCHANGE TRADED FUNDS† - 2.3% Guggenheim BulletShares 2014 Corporate Bond ETF Total Exchange Traded Funds (Cost $11,517,698) Face Amount Value ASSET BACKED SECURITIES†† - 41.8% Fifth Third Auto Trust 2014-2, 0.19% due 06/15/15 CNH Equipment Trust 2014-B, 0.19% due 06/15/15 2011-C, 1.19% due 12/15/16 AmeriCredit Automobile Receivables Trust 2014-2, 0.21% due 06/08/15 CarMax Auto Owner Trust 2014-2 2014-2, 0.19% due 05/15/15 Honda Auto Receivables 2014-2 Owner Trust 2014-2, 0.18% due 05/18/15 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.13% due 04/28/261,2 MCF CLO I LLC 2013-1A, 1.88% due 04/20/231,2 Great Lakes CLO Ltd. 2014-1, 2.07% due 04/15/25†††,1,2 Telos CLO Ltd. 2014-5, 1.76% due 04/17/251,2 Porsche Financial Auto Securitization Trust 2014-1 2014-1, 0.18% due 05/26/152 CVP Cascade CLO-1 Ltd. 2014-CLO1, 1.79% due 01/16/261,2 Hyundai Auto Receivables Trust 2014-B 2014-B, 0.18% due 05/15/15 Copper River CLO Ltd. 2007-1A, 0.49% due 01/20/211,2 MMAF Equipment Finance LLC 2014-A, 0.20% due 07/02/152 Volkswagen Auto Loan Enhanced Trust 2014-1, 0.19% due 05/20/15 World Omni Auto Receivables Trust 2014-A, 0.20% due 05/15/15 NewMark Capital Funding CLO Ltd. 2013-1, 1.35% due 06/02/251,2 Gallatin CLO VII Ltd. 2014-1, 2.21% due 07/15/231,2 Structured Asset Investment Loan Trust 2005-1, 0.87% due 02/25/351,2 Face Amount Value ASSET BACKED SECURITIES†† - 41.8% (continued) Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.30% due 05/25/361 $ 3,732,685 ALM XIV Ltd. 2014-14A, 2.33% due 07/28/261,2 CFIP CLO Ltd. 2014-1, 1.78% due 04/13/251,2 Sands Point Funding Ltd. 2006-1A, 0.49% due 07/18/201,2 Chrysler Capital Auto Receivables Trust 2013-B, 0.56% due 12/15/162 New Century Home Equity Loan Trust Series 2005-C, 0.40% due 12/25/351 NewStar Arlington Senior Loan Program LLC 2014-1, 2.83% due 07/25/251,2 LCM X, LP 2014-10AR, 3.08% due 04/15/221,2 BNPP IP CLO Ltd. 2014-1, 1.78% due 04/24/261,2 TICP CLO I Ltd. 2014-1, 1.73% due 04/26/261,2 CCR Incorporated MT100 Payment Rights Master Trust 2010-CX, 0.60% due 07/10/17†††,1 SHACKLETON CLO Ltd. 2013-4, 2.24% due 01/13/251,2 Ally Auto Receivables Trust 2012-3, 0.85% due 08/15/16 Accredited Mortgage Loan Trust 2007-1, 0.28% due 02/25/371 Southfork CLO Ltd. 2005-1A, 1.28% due 02/01/171,2 Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Genesis Funding Ltd. 2006-1A, 0.40% due 12/19/321,2 Total Asset Backed Securities (Cost $210,164,476) CORPORATE BONDS†† - 18.6% Financials - 10.5% Royal Bank of Scotland Group PLC 1.17% due 03/31/171 Face Amount Value CORPORATE BONDS†† - 18.6% (continued) Financials - 10.5% (continued) Axis Capital Holdings Ltd. 5.75% due 12/01/14 Macquarie Group Ltd. 7.30% due 08/01/142 American Tower Corp. 4.63% due 04/01/15 Citigroup, Inc. 1.19% due 07/25/161 Ford Motor Credit Company LLC 7.00% due 04/15/15 8.70% due 10/01/14 Credit Suisse USA, Inc. 5.13% due 08/15/15 Macquarie Bank Ltd. 1.02% due 03/24/171,2 JPMorgan Chase & Co. 0.85% due 02/26/161 Nomura Holdings, Inc. 1.68% due 09/13/161 Goldman Sachs Group, Inc. 1.42% due 04/30/181 WEA Finance LLC / WT Finance Aust Pty Ltd. 5.75% due 09/02/152 Bank of America Corp. 4.50% due 04/01/15 Morgan Stanley 4.20% due 11/20/14 Ameriprise Financial, Inc. 5.65% due 11/15/15 Total Financials Materials - 2.3% Glencore Funding LLC 1.39% due 05/27/161,2 Rio Tinto Finance USA PLC 1.07% due 06/17/161 Total Materials Telecommunication Services - 1.6% Qwest Corp. 7.50% due 10/01/14 WPP Finance UK 8.00% due 09/15/14 Total Telecommunication Services Financial Institutions - 1.4% Mack-Cali Realty, LP 5.13% due 01/15/15 ARC Properties Operating Partnership Limited Partnership/Clark Acquisition LLC 2.00% due 02/06/172 Face Amount Value CORPORATE BONDS†† - 18.6% (continued) Financial Institutions - 1.4% (continued) Liberty Property, LP 5.13% due 03/02/15 Total Financial Institutions Energy - 1.3% Ras Laffan Liquefied Natural Gas Company Limited III 5.83% due 09/30/162 Petroleos Mexicanos 2.25% due 07/18/181 Total Energy Utilities - 1.0% PNM Resources, Inc. 9.25% due 05/15/15 Consumer Discretionary - 0.3% Newell Rubbermaid, Inc. 2.00% due 06/15/15 Industrial - 0.2% Anglo American Capital plc 1.18% due 04/15/161,2 Total Corporate Bonds (Cost $93,615,431) COLLATERALIZED MORTGAGE OBLIGATION†† - 6.7% CSMC Series 2014-5R,0.38% due 04/27/371,2 2014-2R,0.35% due 02/27/461,2 2014-4R,0.30% due 12/27/361,2 Commercial Mortgage Pass Through Certificates 2014-KYO,2.50% due 06/11/271,2 FREMF Mortgage Trust 2012-K501,3.61% due 11/25/461,2 CGBAM Commercial Mortgage Trust 2014-HD,2.15% due 02/15/311,2 Total Collateralized Mortgage Obligation (Cost $33,820,964) Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Face Amount Value U.S. TREASUTY BILLS†† - 6.0% U.S. Treasury Bill3 due 07/24/14 due 07/10/14 Total U.S. Treasury Bills (Cost $29,999,876) MUNICIPAL BONDS†† - 0.4% Michigan - 0.4% City of Detroit 3.50% due 10/07/161 Total Municipal Bonds (Cost $2,200,000) COMMERCIAL PAPER†† - 28.7% BAT International Finance plc 0.24% due 07/14/142 Amcor Ltd. 0.25% due 07/14/142 Pall Corp. 0.25% due 07/15/142 Western Union Co. 0.25% due 07/01/142 American Water Capital Corp. 0.23% due 07/01/142 Pacific Gas & Electric Co. 0.20% due 07/07/142 VW Credit, Inc. 0.18% due 07/09/14 Face Amount Value Northeast Utilities 0.20% due 07/10/142 Kinder Morgan Energy Partners, LP 0.22% due 07/11/142 Albemarle Corp. 0.20% due 07/17/142 Ryder System, Inc. 0.20% due 07/17/14 Diageo Capital plc 0.17% due 07/16/142 Pentair Finance S.A. 0.28% due 07/14/142 Nissan Motor Acceptance Corp. 0.20% due 07/21/142 FMC Corp. 0.28% due 07/18/142 Bemis Company, Inc. 0.23% due 07/22/142 Cox Enterprises, Inc. 0.25% due 07/30/142 Potash Corporation of Saskatchewan, Inc. 0.21% due 07/25/142 Total Commercial Paper (Cost $143,987,761) Total Investments - 104.5% (Cost $525,306,206) $ 524,931,789 Other Assets & Liabilities, net - (4.5)% Total Net Assets - 100.0% $ 502,238,451 Other Information (unaudited) † Value determined based on Level 1 inputs — See Note 3. †† Value determined based on Level 2 inputs unless otherwise noted— See Note 3. ††† Value determined based on Level 3 inputs — See Note 3. 1 Variable rate security. Rate indicated is rate effective at June 30, 2014. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $298,017,502 (cost $298,083,190), or 59.3% of total net assets. 3 Zero coupon rate security. plc Public Limited Company Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Shares Value EXCHANGE TRADED FUNDS† - 5.2% Guggenheim BulletShares 2017 High Yield Corporate Bond ETF Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Total Exchange Traded Funds (Cost $7,330,267) Face Amount Value ASSET BACKED SECURITIES†† - 48.9% Fifth Third Auto Trust 2014-2, 0.19% due 06/15/15 CNH Equipment Trust 2014-B, 0.19% due 06/15/15 2011-C, 1.19% due 12/15/16 AmeriCredit Automobile Receivables Trust 2014-2, 0.21% due 06/08/15 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.13% due 04/28/261,2 2014-3A, 2.73% due 04/28/261,2 Great Lakes CLO Ltd. 2014-1, 2.82% due 04/15 /25†††,1,2 2014-1, 2.07% due 04/15/25†††,1,2 Telos CLO Ltd. 2014-5, 1.76% due 04/17/251,2 2014-5, 2.36% due 04/17/251,2 CFIP CLO Ltd. 2014-1, 1.78% due 04/13/251,2 MCF CLO I LLC 2013-1A, 1.88% due 04/20/231,2 Sands Point Funding Ltd. 2006-1A, 0.49% due 07/18/201,2 CCR Incorporated MT100 Payment Rights Master Trust 2010-CX, 0.60% due 07/10/17†††,1 MMAF Equipment Finance LLC 2014-A, 0.20% due 07/02/152 World Omni Auto Receivables Trust 2014-A, 0.20% due 05/15/15 Copper River CLO Ltd. 2007-1A, 0.49% due 01/20/211,2 Volkswagen Auto Loan Enhanced Trust 2014-1, 0.19% due 05/20/15 Face Amount Value ASSET BACKED SECURITIES†† - 48.9% (continued) BNPP IP CLO Ltd. 2014-1, 1.78% due 04/24/261,2 $1,500,000 TICP CLO I Ltd. 2014-1, 1.73% due 04/26/261,2 Marathon CLO VI Ltd. 2014-6A, 2.27% due 05/13/251,2 Structured Asset Investment Loan Trust 2005-1, 0.87% due 02/25/351,2 Gallatin CLO VII Ltd. 2014-1, 2.21% due 07/15/231,2 Regatta Funding Ltd. 2007-1A, 1.53% due 06/15/201,2 NewMark Capital Funding CLO Ltd. 2013-1, 1.35% due 06/02/251,2 Golub Capital BDC CLO LLC 2014-1A, 2.84% due 04/25/261,2 LCM X, LP 2014-10AR, 3.08% due 04/15/221,2 KKR Financial CLO Corp. 2007-A, 4.73% due 10/15/171,2 Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.30% due 05/25/361 CIFC Funding Ltd. 2012-III, 3.23% due 01/29/251,2 CVP Cascade CLO-1 Ltd. 2014-CLO1, 1.68% due 01/16/261,2 ALM XIV Ltd. 2014-14A, 2.33% due 07/28/261,2 Accredited Mortgage Loan Trust 2007-1, 0.28% due 02/25/371 CIT Mortgage Loan Trust 2007-1, 1.60% due 10/25/371,2 New Century Home Equity Loan Trust Series 2005-C, 0.40% due 12/25/351 Duane Street CLO IV Ltd. 2007-4A, 2.48% due 11/14/211,2 Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Face Amount Value ASSET BACKED SECURITIES†† - 48.9% (continued) Westbrook CLO Ltd. 2006-1A, 1.93% due 12/20/201,2 $850,000 NewStar Arlington Senior Loan Program LLC 2014-1, 2.83% due 07/25/251,2 Newstar Commercial Loan Funding LLC 2014-1, 2.92% due 04/20/251,2 Chrysler Capital Auto Receivables Trust 2013-B, 0.56% due 12/15/162 AMMC CDOXIV Ltd. 2014-14A, 2.40% due 07/27/261,2 SHACKLETON CLO Ltd. 2013-4, 2.24% due 01/13/251,2 GSAMP Trust 2005-HE6, 0.59% due 11/25/351 Genesis Funding Ltd. 2006-1A, 0.40% due 12/19/321,2 San Gabriel CLO Ltd. 2007-1A, 2.48% due 09/10/211,2 Ally Auto Receivables Trust 2012-3, 0.85% due 08/15/16 Anchorage Capital CLO Ltd. 2014-4, 2.44% due 07/28/26†††,1,2 Drug Royalty II LP 2 2014-1, 3.48% due 07/15/232 Southfork CLO Ltd. 2005-1A, 1.28% due 02/01/171,2 Total Asset Backed Securities (Cost $68,547,597) CORPORATE BONDS†† - 19.6% Financials - 10.5% Axis Capital Holdings Ltd. 5.75% due 12/01/14 Royal Bank of Scotland Group PLC 1.17% due 03/31/171 Citigroup, Inc. 1.19% due 07/25/161 Ford Motor Credit Company LLC 7.00% due 04/15/15 8.70% due 10/01/14 Credit Suisse USA, Inc. 5.13% due 08/15/15 American Tower Corp. 4.63% due 04/01/15 Macquarie Group Ltd. 7.30% due 08/01/142 Macquarie Bank Ltd. 1.02% due 03/24/171,2 Face Amount Value CORPORATE BONDS†† - 19.6% (continued) Financials - 10.5% (continued) JPMorgan Chase & Co. 0.85% due 02/26/161 Icahn Enterprises LP / Icahn Enterprises Finance Corp. 3.50% due 03/15/17 Nomura Holdings, Inc. 1.68% due 09/13/161 Goldman Sachs Group, Inc. 1.42% due 04/30/181 WEA Finance LLC / WT Finance Aust Pty Ltd. 5.75% due 09/02/152 Bank of America Corp. 4.50% due 04/01/15 Morgan Stanley 4.20% due 11/20/14 Ameriprise Financial, Inc. 5.65% due 11/15/15 Total Financials Materials - 2.6% Glencore Funding LLC 1.39% due 05/27/161,2 Rio Tinto Finance USA PLC 1.07% due 06/17/161 Total Materials Telecommunication Services - 2.2% Qwest Corp. 7.50% due 10/01/14 WPP Finance UK 8.00% due 09/15/14 Level 3 Financing, Inc. 3.82% due 01/15/181,2 Total Telecommunication Services Energy - 1.5% Ras Laffan Liquefied Natural Gas Company Limited III 5.83% due 09/30/162 Petroleos Mexicanos 2.25% due 07/18/181 Total Energy Financial Institutions - 1.0% Liberty Property, LP 5.13% due 03/02/15 ARC Properties Operating Partnership Limited Partnership/Clark Acquisition LLC 2.00% due 02/06/172 Total Financial Institutions Utilities - 0.9% PNM Resources, Inc. 9.25% due 05/15/15 Industrials - 0.5% International Lease Finance Corp. 2.18% due 06/15/161 Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Face Amount Value CORPORATE BONDS†† - 19.6% (continued) Consumer Discretionary - 0.4% Newell Rubbermaid, Inc. 2.00% due 06/15/15 Sabre GLBL, Inc. 8.50% due 05/15/192 Total Consumer Discretionary Total Corporate Bonds (Cost $27,588,936) COLLATERALIZED MORTGAGE OBLIGATION†† - 8.2% CSMC Series 2014-2R,0.35% due 02/27/461,2 2014-4R,0.30% due 12/27/361,2 2014-5R,0.38% due 04/27/371,2 2014-ICE,2.40% due 04/15/271,2 Commercial Mortgage Pass Through Certificates 2014-KYO,2.50% due 06/11/271,2 FREMF Mortgage Trust 2012-K501,3.49% due 11/25/461,2 CGBAM Commercial Mortgage Trust 2014-HD,2.15% due 02/15/311,2 HarborView Mortgage Loan Trust 2006-12,0.35% due 01/19/381 GreenPoint Mortgage Funding Trust Series 2007-AR1,0.23% due 02/25/471 Total Collateralized Mortgage Obligation (Cost $11,511,456) Face Amount Value MUNICIPAL BONDS†† - 0.4% Michigan - 0.4% City of Detroit 3.50% due 10/07/161 Total Municipal Bonds (Cost $600,000) U.S. TREASURY BILLS†† - 7.1% U.S. Treasury Bill3 due 07/10/14 Total U.S. Treasury Bills (Cost $9,899,988) COMMERCIAL PAPER†† - 15.7% Western Union Co. 0.25% due 07/01/142 BAT International Finance PLC 0.23% due 07/02/142 Pacific Gas & Electric Co. 0.20% due 07/07/142 VW Credit, Inc. 0.18% due 07/09/14 Bemis Company, Inc. 0.22% due 07/08/142 Northeast Utilities 0.20% due 07/10/142 Kinder Morgan Energy Partners, LP 0.22% due 07/11/142 Albemarle Corp. 0.20% due 07/17/142 Diageo Capital plc 0.17% due 07/16/142 Pentair Finance S.A. 0.28% due 07/14/142 FMC Corp. 0.28% due 07/18/142 Total Commercial Paper (Cost $21,998,705) Total Investments - 105.1% (Cost $147,476,949) $ 147,425,922 Other Assets & Liabilities, net - (5.1)% Total Net Assets - 100.0% $ 140,214,138 Other Information (unaudited) † Value determined based on Level 1 inputs — See Note 3. †† Value determined based on Level 2 inputs unless otherwise noted— See Note 3. ††† Value determined based on Level 3 inputs — See Note 3. 1 Variable rate security. Rate indicated is rate effective at June 30, 2014. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $82,928,461 (cost $82,951,581), or 59.1% of total net assets. 3 Zero coupon rate security. LLC Limited Liability Company LP Liimited Partnership PLC Public Limited Company Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Shares Value EXCHANGE TRADED FUNDS† - 5.3% Guggenheim BulletShares 2017 High Yield Corporate Bond ETF 57,848 Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Total Exchange Traded Funds (Cost $4,631,006) Face Amount Value ASSET BACKED SECURITIES†† - 52.5% Fortress Credit Opportunities III CLO, LP 2014-3A, 2.13% due 04/28/261,2 2014-3A, 2.73% due 04/28/261,2 Fifth Third Auto Trust 2014-2, 0.19% due 06/15/15 CNH Equipment Trust 2014-B, 0.19% due 06/15/15 2011-C, 1.19% due 12/15/16 Telos CLO Ltd. 2014-5, 1.76% due 04/17/251,2 2014-5, 2.36% due 04/17/251,2 2006-1, 0.72% due 10/11/211,2 CCR Incorporated MT100 Payment Rights Master Trust 2010-CX, 0.60% due 07/10/17†††,1 AmeriCredit Automobile Receivables Trust 2014-2, 0.21% due 06/08/15 CFIP CLO Ltd. 2014-1, 1.78% due 04/13/251,2 MCF CLO I LLC 2013-1A, 1.88% due 04/20/231,2 Sands Point Funding Ltd. 2006-1A, 0.49% due 07/18/201,2 Great Lakes CLO Ltd. 2014-1, 2.07% due 04/15/25†††,1,2 2014-1, 2.82% due 04/15/25†††,1,2 2014-1, 3.92% due 04/15/25†††,1,2 Golub Capital BDC CLO LLC 2014-1A, 2.84% due 04/25/261,2 BNPP IP CLO Ltd. 2014-1, 1.78% due 04/24/261,2 CIFC Funding Ltd. 2012-III, 3.23% due 01/29/251,2 Face Amount Value ASSET BACKED SECURITIES†† - 52.5% (continued) TICP CLO I Ltd. 2014-1, 1.73% due 04/26/261,2 $1,200,000 Copper River CLO Ltd. 2007-1A, 0.49% due 01/20/211,2 World Omni Auto Receivables Trust 2014-A, 0.20% due 05/15/15 New Century Home Equity Loan Trust Series 2005-C, 0.40% due 12/25/351 MMAF Equipment Finance LLC 2014-A, 0.20% due 07/02/152 LCM X, LP 2014-10AR, 3.08% due 04/15/221,2 Marathon CLO VI Ltd. 2014-6A, 2.27% due 05/13/251,2 NewMark Capital Funding CLO Ltd. 2013-1, 1.35% due 06/02/251,2 KKR Financial CLO Corp. 2007-A, 4.73% due 10/15/171,2 Volkswagen Auto Loan Enhanced Trust 2014-1, 0.19% due 05/20/15 Duane Street CLO IV Ltd. 2007-4A, 2.48% due 11/14/211,2 Westbrook CLO Ltd. 2006-1A, 1.93% due 12/20/201,2 Structured Asset Investment Loan Trust 2005-1, 0.87% due 02/25/351,2 Regatta Funding Ltd. 2007-1A, 1.53% due 06/15/201,2 Gallatin CLO VII Ltd. 2014-1, 2.21% due 07/15/231,2 Accredited Mortgage Loan Trust 2007-1, 0.28% due 02/25/371 AMMC CDO 2014-14A, 2.28% due 07/27/261,2 Finn Square CLO Ltd. 2012-1A, 3.03% due 12/24/231,2 CVP Cascade CLO-1 Ltd. 2014-CLO1, 1.79% due 01/16/261,2 ALM XIV Ltd. 2014-14A, 2.33% due 07/28/261,2 Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Face Amount Value ASSET BACKED SECURITIES†† - 52.5% (continued) Palmer Square CLO Ltd. 2014-1, 2.82% due 10/17/22†††,1,2 $600,000 Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.30% due 05/25/361 GSAMP Trust 2005-HE6, 0.59% due 11/25/351 CIT Mortgage Loan Trust 2007-1, 1.60% due 10/25/371,2 Anchorage Capital CLO Ltd. 2014-4, 2.44% due 07/28/26†††,1,2 Chrysler Capital Auto Receivables Trust 2013-B, 0.56% due 12/15/162 San Gabriel CLO Ltd. 2007-1A, 2.48% due 09/10/211,2 Genesis Funding Ltd. 2006-1A, 0.40% due 12/19/321,2 SHACKLETON CLO Ltd. 2013-4, 2.24% due 01/13/251,2 NewStar Arlington Senior Loan Program LLC 2014-1, 2.83% due 07/25/251,2 Drug Royalty II LP 2 2014-1, 3.48% due 07/15/232 Ally Auto Receivables Trust 2012-3, 0.85% due 08/15/16 Newstar Commercial Loan Funding LLC 2014-1, 2.92% due 04/20/251,2 Southfork CLO Ltd. 2005-1A, 1.28% due 02/01/171,2 Total Asset Backed Securities (Cost $45,768,248) CORPORATE BONDS†† - 15.0% Financials - 8.2% Royal Bank of Scotland Group PLC 1.17% due 03/31/171 Citigroup, Inc. 1.19% due 07/25/161 Ford Motor Credit Company LLC 7.00% due 04/15/15 8.70% due 10/01/14 ICICI Bank Ltd. 4.75% due 11/25/162 Macquarie Bank Ltd. 1.02% due 03/24/171,2 JPMorgan Chase & Co. 0.85% due 02/26/161 Face Amount Value CORPORATE BONDS†† - 15.0% (continued) Financials - 8.2% (continued) Icahn Enterprises LP / Icahn Enterprises Finance Corp. 3.50% due 03/15/17 Nomura Holdings, Inc. 1.68% due 09/13/161 Goldman Sachs Group, Inc. 1.42% due 04/30/181 Morgan Stanley 4.20% due 11/20/14 3.10% due 11/09/181 WEA Finance LLC / WT Finance Aust Pty Ltd. 5.75% due 09/02/152 Bank of America Corp. 4.50% due 04/01/15 Macquarie Group Ltd. 7.30% due 08/01/142 Total Financials Materials - 2.7% Glencore Funding LLC 1.39% due 05/27/161,2 Rio Tinto Finance USA PLC 1.07% due 06/17/161 Total Materials Energy - 1.5% Ras Laffan Liquefied Natural Gas Company Limited III 5.83% due 09/30/162 Petroleos Mexicanos 2.25% due 07/18/181 Total Energy Telecommunication Services - 1.3% WPP Finance UK 8.00% due 09/15/14 Level 3 Financing, Inc. 3.82% due 01/15/181,2 Total Telecommunication Services Industrials - 0.5% International Lease Finance Corp. 2.18% due 06/15/161 Financial Institutions - 0.4% ARC Properties Operating Partnership Limited Partnership/Clark Acquisition LLC 2.00% due 02/06/172 Utilities - 0.2% AES Corp. 3.23% due 06/01/191 Consumer Discretionary - 0.2% Sabre GLBL, Inc. 8.50% due 05/15/192 Total Corporate Bonds (Cost $13,167,089) COLLATERALIZED MORTGAGE OBLIGATION†† - 9.4% Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATION†† - 9.4% (continued) CSMC Series 2014-2R,0.35% due 02/27/461,2 2014-5R,0.38% due 04/27/371,2 2014-4R,0.30% due 12/27/361,2 2014-ICE,2.40% due 04/15/271,2 Commercial Mortgage Pass Through Certificates 2014-KYO,2.50% due 06/11/271,2 CGBAM Commercial Mortgage Trust 2014-HD,2.15% due 02/15/311,2 FREMF Mortgage Trust 2012-K501,3.61% due 11/25/461,2 HarborView Mortgage Loan Trust 2006-12,0.35% due 01/19/381 GreenPoint Mortgage Funding Trust Series 2007-AR1,0.23% due 02/25/471 Total Collateralized Mortgage Obligation (Cost $8,188,457) U.S. TREASURY BILLS†† - 7.4% U.S. Treasury Bill3 due 07/24/14 due 07/10/14 Total U.S. Treasury Bills (Cost $6,499,972) SENIOR FLOATING RATE INTERESTS1†† - 3.5% Information Technology - 1.0% Blue Coat Systems, Inc. 4.00% due 05/31/19 LANDesk Group, Inc. 5.00% due 02/25/20 Infor (US), Inc. 3.75% due 06/03/20 Total Information Technology Telecommunication Services - 0.9% Univision Communications, Inc. 4.00% due 03/01/20 Face Amount Value SENIOR FLOATING RATE INTERESTS1†† - 3.5% (continued) Telecommunication Services - 0.9% (continued) EMI Music Publishing 3.75% due 06/29/18 Total Telecommunication Services Materials - 0.8% Fortescue Metals Group Ltd. 3.75% due 06/30/19 Consumer Discretionary - 0.8% Party City Holdings, Inc. 4.00% due 07/27/19 Acosta, Inc. 4.25% due 03/05/18 Total Consumer Discretionary Total Senior Floating Rate Interests (Cost $3,048,539) MUNICIPAL BONDS†† - 0.4% Michigan - 0.4% City of Detroit 3.50% due 10/07/161 Total Municipal Bonds (Cost $350,000) COMMERCIAL PAPER†† - 11.1% BAT International Finance PLC 0.22% due 07/02/142 Pentair Finance S.A. 0.26% due 07/02/142 Northeast Utilities 0.20% due 07/10/142 Amcor Ltd. 0.24% due 07/14/142 Nissan Motor Acceptance Corp. 0.20% due 07/21/142 Bemis Company, Inc. 0.23% due 07/22/142 Albemarle Corp. 0.20% due 07/17/142 Total Commercial Paper (Cost $9,699,353) Total Investments - 104.6% (Cost $91,352,664) $ 91,361,048 Other Assets & Liabilities, net - (4.6)% Total Net Assets - 100.0% $ 87,311,049 Other Information (unaudited) † Value determined based on Level 1 inputs — See Note 3. †† Value determined based on Level 2 inputs unless otherwise noted — See Note 3. ††† Value determined based on Level 3 inputs — See Note 3. 1 Variable rate security. Rate indicated is rate effective at June 30, 2014. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $54,741,728 (cost $54,759,048), or 62.7% of total net assets. 3 Zero coupon rate security. Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 Shares Value EXCHANGE TRADED FUNDS† - 5.5% Guggenheim BulletShares 2017 High Yield Corporate Bond ETF 48,755 Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Total Exchange Traded Funds (Cost $3,956,092) Face Amount Value ASSET BACKED SECURITIES†† - 60.5% Fifth Third Auto Trust 2014-2, 0.19% due 06/15/15 CNH Equipment Trust 2014-B, 0.19% due 06/15/15 2011-C, 1.19% due 12/15/16 AmeriCredit Automobile Receivables Trust 2014-2, 0.21% due 06/08/15 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.13% due 04/28/261,2 2014-3A, 2.73% due 04/28/261,2 Telos CLO Ltd. 2014-5, 1.76% due 04/17/251,2 2006-1, 0.72% due 10/11/211,2 2014-5, 2.36% due 04/17/251,2 CCR Incorporated MT100 Payment Rights Master Trust 2010-CX, 0.60% due 07/10/17†††,1 MMAF Equipment Finance LLC 2014-A, 0.20% due 07/02/152 CFIP CLO Ltd. 2014-1, 1.78% due 04/13/251,2 Sands Point Funding Ltd. 2006-1A, 0.49% due 07/18/201,2 MCF CLO I LLC 2013-1A, 1.88% due 04/20/231,2 Great Lakes CLO Ltd. 2014-1, 2.82% due 04/15/25†††,1,2 2014-1, 2.07% due 04/15/25†††,1,2 2014-1, 3.92% due 04/15/25†††,1,2 Golub Capital BDC CLO LLC 2014-1A, 2.84% due 04/25/261,2 LCM X, LP 2014-10AR, 3.08% due 04/15/221,2 Face Amount Value ASSET BACKED SECURITIES†† - 60.5% (continued) CIFC Funding Ltd. 2012-III, 3.23% due 01/29/251,2 $1,000,000 NewMark Capital Funding CLO Ltd. 2013-1, 1.35% due 06/02/251,2 World Omni Auto Receivables Trust 2014-A, 0.20% due 05/15/15 New Century Home Equity Loan Trust Series 2005-C, 0.40% due 12/25/351 Copper River CLO Ltd. 2007-1A, 0.49% due 01/20/211,2 Volkswagen Auto Loan Enhanced Trust 2014-1, 0.19% due 05/20/15 Structured Asset Investment Loan Trust 2005-1, 0.87% due 02/25/351,2 KKR Financial CLO Corp. 2007-A, 4.73% due 10/15/171,2 Gallatin CLO VII Ltd. 2014-1, 2.21% due 07/15/231,2 Marathon CLO VI Ltd. 2014-6A, 2.27% due 05/13/251,2 Duane Street CLO IV Ltd. 2007-4A, 2.48% due 11/14/211,2 Westbrook CLO Ltd. 2006-1A, 1.93% due 12/20/201,2 Regatta Funding Ltd. 2007-1A, 1.53% due 06/15/201,2 AMMC CDO 2014-14A, 2.28% due 07/27/261,2 BNPP IP CLO Ltd. 2014-1, 1.78% due 04/24/261,2 TICP CLO I Ltd. 2014-1, 1.73% due 04/26/261,2 Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.30% due 05/25/361 ALM XIV Ltd. 2014-14A, 2.33% due 07/28/261,2 Face Amount Value ASSET BACKED SECURITIES†† - 60.5% (continued) Finn Square CLO Ltd. 2012-1A, 3.03% due 12/24/231,2 $ 500,000 Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 CVP Cascade CLO-1 Ltd. 2014-CLO1, 1.79% due 01/16/261,2 Palmer Square CLO Ltd. 2014-1, 2.82% due 10/17/22†††,1,2 GSAMP Trust 2005-HE6, 0.59% due 11/25/351 CIT Mortgage Loan Trust 2007-1, 1.60% due 10/25/371,2 Accredited Mortgage Loan Trust 2007-1, 0.28% due 02/25/371 San Gabriel CLO Ltd. 2007-1A, 2.48% due 09/10/211,2 Anchorage Capital CLO Ltd. 2014-4, 2.44% due 07/28/26†††,1,2 Chrysler Capital Auto Receivables Trust 2013-B, 0.56% due 12/15/162 Genesis Funding Ltd. 2006-1A, 0.40% due 12/19/321,2 SHACKLETON CLO Ltd. 2013-4, 2.24% due 01/13/251,2 NewStar Arlington Senior Loan Program LLC 2014-1, 2.83% due 07/25/251,2 Drug Royalty II LP 2 2014-1, 3.48% due 07/15/232 Newstar Commercial Loan Funding LLC 2014-1, 2.92% due 04/20/251,2 Southfork CLO Ltd. 2005-1A, 1.28% due 02/01/171,2 Ally Auto Receivables Trust 2012-3, 0.85% due 08/15/16 Total Asset Backed Securities (Cost $43,799,442) CORPORATE BONDS†† - 15.6% Financials - 8.5% Royal Bank of Scotland Group PLC 1.17% due 03/31/171 Citigroup, Inc. 1.19% due 07/25/161 Ford Motor Credit Company LLC 7.00% due 04/15/15 8.70% due 10/01/14 ICICI Bank Ltd. 4.75% due 11/25/162 Face Amount Value CORPORATE BONDS†† - 15.6% (continued) Financials - 8.5% (continued) Macquarie Bank Ltd. 1.02% due 03/24/171,2 Icahn Enterprises LP / Icahn Enterprises Finance Corp. 3.50% due 03/15/17 JPMorgan Chase & Co. 0.85% due 02/26/161 Nomura Holdings, Inc. 1.68% due 09/13/161 Goldman Sachs Group, Inc. 1.42% due 04/30/181 Morgan Stanley 4.20% due 11/20/14 3.10% due 11/09/181 WEA Finance LLC / WT Finance Aust Pty Ltd. 5.75% due 09/02/152 Bank of America Corp. 4.50% due 04/01/15 Macquarie Group Ltd. 7.30% due 08/01/142 Total Financials Materials - 2.7% Glencore Funding LLC 1.39% due 05/27/161,2 Rio Tinto Finance USA PLC 1.07% due 06/17/161 Total Materials Energy - 1.5% Ras Laffan Liquefied Natural Gas Company Limited III 5.83% due 09/30/162 Petroleos Mexicanos 2.25% due 07/18/181 Total Energy Telecommunication Services - 1.4% WPP Finance UK 8.00% due 09/15/14 Level 3 Financing, Inc. 3.82% due 01/15/181,2 Total Telecommunication Services Industrials - 0.6% International Lease Finance Corp. 2.18% due 06/15/161 Financial Institutions - 0.4% ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.00% due 02/06/172 Utilities - 0.3% AES Corp. 3.23% due 06/01/191 Face Amount Value CORPORATE BONDS†† - 15.6% (continued) Consumer Discretionary - 0.2% Sabre GLBL, Inc. 8.50% due 05/15/192 Total Corporate Bonds (Cost $11,301,534) COLLATERALIZED MORTGAGE OBLIGATION†† - 10.4% Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 CSMC Series 2014-2R,0.35% due 02/27/461,2 2014-5R,0.38% due 04/27/371,2 2014-4R,0.30% due 12/27/361,2 2014-ICE,2.40% due 04/15/271,2 Commercial Mortgage Pass Through Certificates 2014-KYO,2.50% due 06/11/271,2 CGBAM Commercial Mortgage Trust 2014-HD,2.15% due 02/15/311,2 FREMF Mortgage Trust 2012-K501, 3.61% due 11/25/461,2 HarborView Mortgage Loan Trust 2006-12,0.35% due 01/19/381 GreenPoint Mortgage Funding Trust Series 2007-AR1,0.23% due 02/25/471 Total Collateralized Mortgage Obligation (Cost $7,555,637) SENIOR FLOATING RATE INTERESTS1†† - 3.7% Telecommunication Services - 1.0% Univision Communications, Inc. 4.00% due 03/01/20 EMI Music Publishing 3.75% due 06/29/18 Total Telecommunication Services Information Technology - 1.0% Blue Coat Systems, Inc. 4.00% due 05/31/19 Face Amount Value SENIOR FLOATING RATE INTERESTS1†† - 3.7% (continued) Information Technology - 1.0% (continued) Infor (US), Inc. 3.75% due 06/03/20 LANDesk Group, Inc. 5.00% due 02/25/20 Total Information Technology Materials - 0.9% Fortescue Metals Group Ltd. 3.75% due 06/30/19 Consumer Discretionary - 0.8% Party City Holdings, Inc. 4.00% due 07/27/19 Acosta, Inc. 4.25% due 03/05/18 Total Consumer Discretionary Total Senior Floating Rate Interests (Cost $2,688,430) MUNICIPAL BONDS†† - 0.5% Michigan - 0.5% City of Detroit 3.50% due 10/07/161 Total Municipal Bonds (Cost $350,000) U.S. TREASURY BILLS†† - 5.5% U.S. Treasury Bill3 due 07/10/14 Total U.S. Treasury Bills (Cost $3,999,995) COMMERCIAL PAPER†† - 2.8% BAT International Finance PLC 0.23% due 07/02/142 Pacific Gas & Electric Co. 0.20% due 07/07/142 Total Commercial Paper (Cost $1,999,960) Total Investments - 104.5% (Cost $75,651,090) $ 75,653,141 Other Assets & Liabilities, net - (4.5)% Total Net Assets - 100.0% $ 72,412,505 Other Information (unaudited) † Value determined based on Level 1 inputs — See Note 3. †† Value determined based on Level 2 inputs unless otherwise noted — See Note 3. ††† Value determined based on Level 3 inputs — See Note 3. 1 Variable rate security. Rate indicated is rate effective at June 30, 2014. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $41,163,476 (cost $41,180,180), or 56.8% of total net assets. 3 Zero coupon rate security. LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Strategy Fund I, Guggenheim Strategy Fund II, Guggenheim Strategy Fund III and Guggenheim Variable Insurance Strategy Fund III's (the “Funds”) policy regarding valuation of investments and other significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP") and are consistently followed by the Guggenheim Strategy Funds Trust (the "Trust"). This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services approved by the Board.The Valuation Committeeis responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The Valuation Committee will review the valuation of all assets which have been fair valued for reasonableness. The Trust’s officers, through the Valuation Committee under the general supervision of the Board, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies ("Mutual Funds")are valued at theirNAV as of the close of business on the valuation date. Exchange-traded Funds ("ETFs") and closed-end investment companies ("CEFs")are valued at the last quoted sales price. U.S. government securities are valued by either independent pricing services, the last traded fill price, or at the reported bid price at the close of business. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury yields, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Generally, trading in foreign markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00pm. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Partners Investment Management LLC (the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). Senior loans in which the Funds invest generally pay interest rates which are periodically adjusted by reference to a base short-term, floating rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as the London Inter-Bank Offered Rate (LIBOR), (ii) the prime rate offered by one or more major United States banks, or (iii) the bank's certificate of deposit rate. Senior floating rate interests often require prepayments from excess cash flows or permit the borrower to repay at its election. The rate at which the borrower repays cannot be predicted with accuracy. As a result, the actual remaining maturity may be substantially less than the stated maturities shown. The interest rate indicated is the rate in effect at June 30, 2014. 2. Federal Income Taxes At June 30, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Fund Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation/Depreciation on Investments Guggenheim Strategy Fund I Guggenheim Strategy Fund II Guggenheim Strategy Fund III Guggenheim Variable Insurance Strategy Fund III 3. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such asinterest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Funds’ investments at June 30, 2014: NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) Fund Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Guggenheim Strategy Fund I Guggenheim Strategy Fund II Guggenheim Strategy Fund III Guggenheim Variable Insurance Strategy Fund III Independent pricing services are used to value a majority of the Funds’ investments. When values are not available from a pricing service, they will be determined under the Valuation Procedures that have been reviewed and approved by the Board. In any event, values may be determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. A significant portion of the Funds’ assets and liabilities are categorized as Level 2 or Level 3, as indicated in this report. Indicative quotes from broker-dealers, adjusted for fluctuations in criteria such as credit spreads and interest rates, may be also used to value the Funds’ assets and liabilities, i.e. prices provided by a broker-dealer or other market participant who has not committed to trade at that price. Although Indicative quotes are typically received from established market participants, the Funds may not have the transparency to view the underlying inputs which support the market quotations. Significant changes in an indicative quote would generally result in significant changes in the fair value of the security. Certain fixed income securities are valued by obtaining a monthly indicative quote from a broker-dealer, adjusted for fluctuations in criteria such as credit spreads and interest rates. The Funds’ fair valuation guidelines were recently revised to transition such monthly indicative quoted securities from Level 2 to Level 3. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of the significant unobservable input used in the fair valuations of assets and liabilities categorized within the Level 3 of the fair value hierarchy: Fund Category Ending Balance at 6/30/14 Valuation Technique Unobservable Inputs Guggenheim Strategy Fund I Asset Backed Securities Option adjusted spread off the month end broker mark over the 3-month Libor Indicative Quote Guggenheim Strategy Fund II Asset Backed Securities Option adjusted spread off the month end broker mark over the 3- month Libor Indicative Quote Guggenheim Strategy Fund III Asset Backed Securities Option adjusted spread off the month end broker mark over the 3-month Libor Indicative Quote Guggenheim Strategy Fund III Asset Backed Securities Option adjusted spread off the trade price over the 3-month Libor Trade Price Guggenheim Variable Insurance Strategy Fund III Asset Backed Securities Option adjusted spread off the month end broker mark over the 3- month Libor Indicative Quote Guggenheim Variable Insurance Strategy Fund III Asset Backed Securities Option adjusted spread off the trade price over the 3-month Libor Trade Price Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For theperiod ended June 30, 2014, there were no transfers between levels. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended June 30, 2014: LEVEL 3- Fair value measurement using significant unobservalbe inputs Total Guggenheim Strategy Fund I Assets: Beginning Balance $0 Purchases Ending Balance Guggenheim Strategy Fund II Assets: Beginning Balance $0 Purchases Ending Balance Guggenheim Strategy Fund III Assets: Beginning Balance $0 Purchases Ending Balance Guggenheim Variable Insurance Strategy Fund III Assets: Beginning Balance $0 Purchases Ending Balance 4. Affiliated Transactions The Guggenheim Strategy Fund I had the following transactions with affiliated funds during the period March 11, 2014 (commencement of operations) through June 30, 2014. Share Activity For the period March 11, 2014 through June 30, 2014 Security Name Balance 3/11/2014 Purchases Sales Balance 6/30/2014 Value Dividends Included in Income Guggenheim Bullet Shares 2014 High Yield Corporate Bond ETF - - Affiliated funds accounted for $0 of the net realized gain on investments and $(31,375) of the change in net unrealized depreciation on investments during the period. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) The Guggenheim Strategy Fund II had the following transactions with affiliated funds during the period March 11, 2014 (commencement of operations) through June 30, 2014. Share Activity For the period March 11, 2014 through June 30, 2014 Security Name Balance 3/11/2014 Purchases Sales Balance 6/30/2014 Value Dividends Included in Income Guggenheim Bullet Shares 2015 High Yield Corporate Bond ETF - - Guggenheim Bullet Shares 2016 High Yield Corporate Bond ETF - - Guggenheim Bullet Shares 2017 High Yield Corporate Bond ETF - - Affiliated funds accounted for $0 of the net realized gain on investments and $20,086 of the change in net unrealized appreciation on investments during the period. The Guggenheim Strategy Fund III had the following transactions with affiliated funds during the period March 11, 2014 (commencement of operations) through June 30, 2014. Share Activity For the period March 11, 2014 through June 30, 2014 Security Name Balance 3/11/2014 Purchases Sales Balance 6/30/2014 Value Dividends Included in Income Guggenheim Bullet Shares 2015 High Yield Corporate Bond ETF - - Guggenheim Bullet Shares 2016 High Yield Corporate Bond ETF - - Guggenheim Bullet Shares 2017 High Yield Corporate Bond ETF - - Affiliated funds accounted for $0 of the net realized gain on investments and $13,188 of the change in net unrealized appreciation on investments during the period. The Guggenheim Variable Insurance Strategy Fund III had the following transactions with affiliated funds during the period March 11, 2014 (commencement of operations) through June 30, 2014. Share Activity For the period March 11, 2014 through June 30, 2014 Security Name Balance 3/11/2014 Purchases Sales Balance 6/30/2014 Value Dividends Included in Income Guggenheim Bullet Shares 2015 High Yield Corporate Bond ETF - - Guggenheim Bullet Shares 2016 High Yield Corporate Bond ETF - - Guggenheim Bullet Shares 2017 High Yield Corporate Bond ETF - - Affiliated funds accounted for $0 of the net realized gain on investments and $10,074 of the change in net unrealized appreciation on investments during the period. Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Investment Company Act”)) as of a date within 90 days of the filing date of this report and have concluded, based on such evaluation, that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There was no change in the registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act) that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)), is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Guggenheim Strategy Funds Trust By: /s/Donald C. Cacciapaglia Name:Donald C. Cacciapaglia Title:Chief Executive Officer Date: August 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Donald C. Cacciapaglia Name:Donald C. Cacciapaglia Title:Chief Executive Officer Date: August 29, 2014 By:/s/ John L. Sullivan Name:John L. Sullivan Title:Chief Financial Officer, Chief Accounting Officer and Treasurer Date: August 29, 2014
